PER CURIAM.
Appellant-defendant, Peter D. Owens, was convicted in the circuit court of manslaughter. Following conviction, defendant was sentenced to pay $5,000, or in default thereof, serve five years in the state correctional system to be followed by eight years on probation.
We have examined the points on appeal raised by the defendant and find them to be without merit. However, the court, sua *177sponte, notes that the portion of the sentence placing the defendant on probation is an illegal sentence. Boyd v. State, 272 So. 2d 858 (Fla.App. 1973); Martinez v. State, 266 So.2d 392 (Fla.App.1972); Dancy v. State, 259 So.2d 208 (Fla.App.1972); Robinson v. State, 256 So.2d 390 (Fla.App.1972).
Accordingly, the judgment is affirmed, the sentence to pay $5,000 or in default thereof, serve five years in the state correctional system is affirmed, and that portion of the sentence providing for eight years probation after the prison term is vacated.
Judgment affirmed; sentence amended, and as amended, affirmed.
WALDEN, CROSS and DOWNEY, JJ, concur.